On the Merits.
O’NIELL, J.
The defendant, widow of John L. Jenkins and administratrix of his succession, appeals .from a judgment ordering the homestead sold to pay debts of the succession.
Plaintiffs are creditors of the deceased, their claims having been recognized as ordinary debts of the matrimonial community that existed between the defendant and the deceased. There are six minor children of the marriage, all without any other property than their half interest in the homestead, and all dependent upon their mother for support. The homestead is worth less than $2,006 and was exempt from seizure and sale, under article 244 of the Constitution, during the lifetime of John L. Jenkins, because Mrs. Jenkins then had no means or property in her name. The only reason why the homestead has been adjudged not exempt from liability for the debts of the succession is that Mrs. Jenkins collected, as the beneficiary named-in *441policies of insurance on the life of her husband, $2,500.
[2] We gather from the briefs that the judgment appealed from is based upon the proviso in the third paragraph of article 244 of the Constitution that the homestead exemption shall not be allowed in favor of a husband whose wife owns and is in the actual enjoyment of property or means to the amount of $2,000. The fourth paragraph of the article declares that the benefit of the homestead exemption may be claimed by the surviving spouse or minor child or children of a deceased beneficiary.
The provision in the third paragraph of the article does not deprive the defendants, widow and children, of the right to claim the exemption in their capacities, respectively, as surviving spouse and minor children of the deceased beneficiary. His wife did not own or have actual enjoyment of property or means to the amount of $2,500 when he was the beneficiary of the homestead exemption. On the other hand, there is nothing in the Constitution to deprive the widow of the benefit of the exemption in her own right, being now the head of a family and having other persons dependent upon her for support. We have no authority to rewrite or transpose the constitutional provision, which merely denies the exemption to a husband whose wife owns and enjoys property or means to the amount of $2,000, so as to deprive of the exemption a widow who has more than $2,000 in cash.
If the statute that exempts the proceeds or avails (and dividends) of life insurance from liability for any debt (the Act No. 189 of 1914, as amended and re-enacted by Act No. 88 of 1916, p. 206) is at all pertinent to this case, it merely emphasizes that the policy of the law is extremely favorable to the protection of widows and children from being impoverished by debts which they did not contract.
Under the precise language of the Constitution, the widow and minor children in this case are entitled to the homestead exemption.
This suit is not analogous to a case where a widow or minor child in necessitous circumstances claims $1,000 from the succession of the deceased husband or father, under article 3252 of the Civil Code (sections 2369, 2885 and 3686 of the Revised Statutes). In such case the law expressly excludes a widow or child who possesses .in her or his own right property to the amount of $1,000. Although the misnomer “homestead exemption” has been frequently applied to the $1,000 allowed a destitute widow or minor child, there is no reason for a confusion of those separate and distinct rights.
It has been decided by this court that a debtor’s having other property, or having fraudently disposed of other property, does not deprive him of the homestead exemption. See Abramson v. Larabee, 140 La. 825, 74 South. 162; White v. Givens, 29 La. Ann. 571. Whether it would have been good policy for article 244 of the Constitution to contain the proviso that a debtor should not be allowed the homestead exemption if he owns other property worth $2,000 exempt from seizure or' beyond the reach of his creditors is not for us to say. The Constitution does not contain such proviso, and we have no authority to supply it.
The judgment appealed from is annulled, and it is now ordered, adjudged and decreed that the homestead of the defendants, widow and minor children of the deceased John L. Jenkins, is exempt from seizure and sale or liability for the debts due to plaintiffs; and the latters’ demand for a sale of the property is therefore denied and rejected at their cost.
MONROE, C. J., dissents.
See concurring opinion of RROVOSTY, J., 85 South. 70.